Citation Nr: 1626462	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-21 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from January 1976 to February 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Chicago, Illinois.

The issue of total disability rating based on individual unemployability due to service-connected disability has been raised by the record in a May 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets delay in this matter, but finds that a remand is necessary to obtain sufficient evidence to properly adjudicate the claims.  

The Veteran is seeking service connection for migraine headaches and depression.  He states that he began to suffer from migraines after being exposed to teargas during training.  He also states that he began to suffer from depression after learning that his mother had terminal cancer while he was in service.  He states that he has been suffering from continued depression since that time.

Migraine Headaches

The record reflects that the Veteran suffered from frequent headaches as a young child between the ages of 5-12.  The record indicates that these headaches were mainly restricted to the right side of the Veteran's head.  On a 1977 separation examination, the Veteran indicated that the headaches returned and worsened during the last 6-8 months of his active service.

An April 2010 VA examiner opined that the Veteran's pre-existing headaches had recurred during active duty, stating that "it is not really clear that [the headaches] worsened 'beyond natural progression' because of [the Veteran's] military service [...] but they did 'naturally progress' during his military service."  The Board find that this opinion is not adequate to adjudicate the claim because the language "it is not really clear" is speculative and the examiner does not support the ultimate conclusion with any rationale.  See Hood v. Shinseki, 23 Vet.App. 295, 298-99 (2009) (medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data); Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").

The Board notes that the Veteran's headaches claim may implicate the presumption of soundness because it is not currently clear whether the childhood headaches are the same disability as the current headache condition.  "Every veteran shall be taken to have been in sound condition when [inducted], except as to defects, infirmities, or disorders noted at the time of the [induction] examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service." 38 U.S.C. § 1111. "[T]he correct standard for rebutting the presumption of soundness under [section] 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The clear-and-unmistakable-evidence standard is an "onerous" one, and requires that the no-aggravation result be "undebatable." See Laposky v. Brown, 4 Vet.App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet.App. 228, 232 (1991)).

As noted above, while the Board notes that the Veteran suffered from headaches as a child, there is no diagnosis of childhood migraines that would suggest that the Veteran's current diagnosis for migraines pre-existed service.  Therefore a medical opinion, complete with rationale, is necessary to address the nature and cause of the Veteran's migraines. 

Depression

A May 2010 VA examiner noted that the Veteran did not appear to suffer from symptoms of any mood disorder before service.  The examiner described the Veteran's current mood disorder as "varied at best."  The examiner stated that it is reasonable to assume that the Veteran's reaction to his mother's diagnosis played a role in his current emotional functioning. However, the examiner opined that the Veteran's depression is less likely than not caused by his military experiences.  The examiner explained further that the Veteran's past and current occupational and social dysfunction more likely stems from multiple sources, including (but not limited to) his history of chemical dependency, chronic physical pain and frequent migraine headaches.

The Board acknowledges that the Veteran's depression may stem from multiple causal factors.  However, the question of whether any event that occurred while the Veteran was in service is a cause of his current depression was not clearly addressed by the medical opinion provided.  The Board notes that this includes (1) whether his mother's death, which occurred while he was in service, may have triggered, caused, or aggravated the Veteran's current depression and, if so, (2) whether his history of chemical dependency may have been caused or aggravated by the depression.  Furthermore, the examiner did not provide any rationale that supported the opinion above.  As such, the May 2010 opinion is inadequate to adjudicate the claim and a new opinion must be obtained to determine the nature and cause of the Veteran's depression.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain updated VA and private treatment records.  The AOJ should ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers who treated him for migraines and depressive disorder.  After obtaining any necessary releases, the AOJ must request all relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran and his representative should be so notified and informed that it is ultimately the Veteran's responsibility to ensure that private treatment records are obtained.

2.  Once all available and relevant medical records have been obtained and associated with the claims file, the AOJ should refer the Veteran's entire claims file to a neurologist for a medical opinion to determine the following:

(a)  The examiner should provide an opinion as to whether it is clear and unmistakable that the Veteran's childhood headaches were migraine headaches (as opposed to another type of headache).

(b)  If the examiner concludes that it is clear and unmistakable that the Veteran's childhood headaches were migraine headaches, then the examiner should also provide an opinion about whether it is also clear and unmistakable that the Veteran's childhood headaches were not aggravated (i.e., increased in severity beyond natural progression) during military service?

(c)  If the childhood headaches are not classified as migraines, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that (i) the Veteran's current migraine headaches are related to any aspect of the Veteran's military service, and (ii) whether the headaches had their onset during service and, if so, (iii) whether they have continued since that time. 

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data.

3.  Once all available and relevant medical records have been obtained and associated with the claims file as required by item (1.), the AOJ should schedule the Veteran for an examination by a qualified mental health examiner (other than the May 2010 examiner) regarding whether any currently present depressive disorder is as least as likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service (to include his mother's diagnosis of terminal cancer and subsequent death, and/or his current migraine headaches, and including consideration of whether the Veteran's history of chemical dependency may have been caused or aggravated by his depression or his mother's cancer diagnosis and subsequent death).  The examiner must also consider whether the currently diagnosed depressive disorder had its onset in service, and/or has continued since that time.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data.
 
4.  After all necessary development has been completed, the AOJ should readjudicate the claims.  If the claims remain denied, the AOJ should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

